Case 2:93-cv-00902-RBS Document 644 Filed 07/29/20 Page 1 of 2 PageID# 6237



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division
R.M.S. TITANIC, INC.,
successor-in-interest to
Titanic Ventures, limited partnership,
              Plaintiff,

v.                                                           Civil Action No. 2:93cv902

THE WRECKED AND ABANDONED VESSEL,
ITS ENGINES, TACKLE, APPAREL,
APPURTENANCES, CARGO, ETC., LOCATED
WITHIN ONE (1) NAUTICAL MILE OF A POINT
LOCATED AT 41 43’ 32” NORTH LATITUDE
AND 49 56’ 49” WEST LONGITUDE,
BELIEVED TO BE THE R.M.S. TITANIC
in rem,
            Defendant.

                                        STATUS REPORT

          The United States, as amicus, and on behalf of its National Oceanic and Atmospheric

Administration (“NOAA”), and pursuant to 84 Fed. Reg. 38012, provides the following status

update.

          On July 2, 2020, NOAA advised this Court of a potential expedition this summer to

Titanic by SEARCH, Inc./SEARCH20, Ocean Infinity, Stantec, and Terra Mare Conservation

(collectively “SEARCH”). See ECF No. 636; see also ECF Nos. 642-1 and 643. On July 29,

2020, SEARCH advised NOAA that it had cancelled its 2020 expedition due to logistical issues

relating to COVID-19.

                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney

                                         By:    /s/ Kent P. Porter__
                                               Kent P. Porter, VSB No. 22853
                                               Assistant United States Attorney
Case 2:93-cv-00902-RBS Document 644 Filed 07/29/20 Page 2 of 2 PageID# 6238



                                              Attorney for the United States
                                              United States Attorney’s Office
                                              8000 World Trade Center
                                              101 West Main Street
                                              Norfolk, VA 23510
                                              757-441-6331
                                              Fax: 757-441-6689
                                              kent.porter@usdoj.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 29th day of July, 2020, I will electronically file the foregoing
document with the Clerk of Court using the CM/ECF system, which will then send a notification
of electronic filing (NEF) to the following:

 Brian Andrew Wainger                               David G. Barger, VSB #21652
 Ryan V.P. Dougherty                                GREENBERG TRAURIG, LLP
 William R. Poynter                                 1750 Tysons Boulevard, Suite 1200
 Kaleo Legal                                        McLean, Virginia 22102
 4456 Corporation Lane                              Tel: (703) 749-1300
 Suite 135                                          Fax: (703) 749-1301
 Virginia Beach, VA 23462                           E-Mail: Bargerd@gtlaw.com
 Email: bwainger@kaleolegal.com
 E-Mail: rdougherty@kaleolegal.com
 E-Mail: wpoynter@kaleolegal.com


                                               /s/ Kent P. Porter__
                                              Kent P. Porter, VSB No. 22853
                                              Assistant United States Attorney
                                              Attorney for the Intervenor United States
                                              United States Attorney’s Office
                                              8000 World Trade Center
                                              101 West Main Street
                                              Norfolk, VA 23510
                                              757-441-6331
                                              Fax: 757-441-6689
                                              kent.porter@usdoj.gov
